     ZIEVE, BRODNAX & STEELE, LLP
 1
     J. Stephen Dolembo, Esq.
 2   Nevada Bar No. 9795
     9435 W. Russell Rd., Suite 120
 3   Las Vegas, Nevada 89148
     Tel: (702) 948-8565
 4
     Fax: (702) 446-9898
 5   swade@zbslaw.com
     sdolembo@zbslaw.com
 6   Attorneys for Plaintiff The Bank of New York Mellon FKA The Bank of New York, As Trustee for
 7   the Certificateholders of CWALT Inc., Alternative Loan Trust 2005-46CB, Mortgage Pass-
     Through Certificates, Series 2005-46CB
 8
 9                             UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
     THE BANK OF NEW YORK MELLON FKA                 Case No.: 2:17-cv-01989-MMD-GWF
12   THE BANK OF NEW YORK, AS TRUSTEE
13   FOR THE CERTIFICATEHOLDERS OF                   STIPULATED JUDGMENT
     CWALT INC., ALTERNATIVE LOAN
14   TRUST 2005-46CB, MORTGAGE PASS-
     THROUGH CERTIFICATES, SERIES 2005-
15   46CB, a national bank,
16              Plaintiff,
17
          vs.
18   TIERRA DE LAS PALMAS OWNERS
19   ASSOCIATION,       a   Nevada   non-profit
     corporation; PRAIRIE FLOWER HOLDINGS,
20   LLC, a Nevada limited liability company;
     VOULZWASBECK           MENDIOLA,       an
21   individual; and MICHELLE B. SMITH, an
22   individual,

23              Defendants.
     .
24
25
26          Plaintiff THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
27   AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWALT INC., ALTERNATIVE
28   LOAN TRUST 2005-46CB, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-

                                        Page 1 of 5 Mendiola
 1   46CB (hereinafter “Plaintiff”), by and through its attorney of record J. Stephen Dolembo, Esq. of
 2   Zieve Brodnax & Steele, LLP, and Defendant PRAIRIE FLOWER HOLDINGS, LLC, by and
 3   through its attorneys of record, Michael N. Beede, Esq. and James W. Fox, Esq. of The Law
 4   Office of Mike Beede, hereby stipulate and agree as follows:
 5          IT IS HEREBY STIPULATED AND AGREED that Defendant Prairie Flower Holdings,
 6   LLC is hereby dismissed WITH PREJUDICE, each party to bear its own fees and costs.
 7          IT IS HEREBY STIPULATED AND AGREED that Defendants other than Prairie
 8   Flower Holdings, LLC have been previously dismissed from this action and the Plaintiff’s claims
 9   herein have been fully and finally resolved.
10          IT IS HEREBY STIPULATED AND AGREED that title to the Property commonly
11   known as 2315 Little Italy Avenue, North Las Vegas, NV 89031 shall be quieted in favor of
12   Prairie Flower Holdings, LLC.
13          IT IS HEREBY STIPULATED AND AGREED that none of Plaintiff, The Bank of New
14   York Mellon nor non-party Bayview Loan Servicing, LLC have any present right, title or interest
15   in the Property.
16
17          IT IS SO STIPULATED AND AGREED.
18   Dated this _7th____ day of January, 2019.
19
20
21
22
23
24
25
26
27
28

                                           Page 2 of 5 Mendiola
     ZIEVE BRODNAX & STEELE, LLP                       THE LAW OFFICE OF MIKE BEEDE
 1
 2
 3   /s/J. Stephen Dolembo, Esq.                       /s/James W. Fox, Esq.________________
     J. Stephen Dolembo, Esq.                          Michael N. Beede, Esq.
 4
     Nevada Bar No. 9795                               Nevada Bar No. 13068
 5   9435 W. Russell Road, Suite 120                   James W. Fox, Esq.
     Las Vegas, NV 89148                               Nevada Bar No. 13122
 6   Attorneys for Plaintiff The Bank of New York      2470 St. Rose Pkwy., Suite 201
 7   Mellon FKA The Bank of New York, As               Henderson, Nevada 89074
     Trustee for the Certificateholders of CWALT       Attorneys for Defendant Prairie Flower
 8   Inc., Alternative Loan Trust 2005-46CB,           Holdings, LLC
     Mortgage Pass-Through Certificates, Series
 9   2005-46CB
10
11
12
                                                              Case No.: 2:17-cv-01989-MMD-GWF
13
                                        ORDER OF DISMISSAL
14
            On this day the court considered the joint stipulation of dismissal submitted by Plaintiff
15
     The Bank of New York Mellon FKA The Bank of New York, As Trustee for the
16
     Certificateholders of CWALT Inc., Alternative Loan Trust 2005-46CB, Mortgage Pass-Through
17
     Certificates, Series 2005-46CB (“BNYM”), and Defendant Prairie Flower Holdings, LLC, and
18
     found that the parties' request has merit and should be GRANTED. It is therefore,
19
            ORDERED, ADJUDGED, and DECREED all claims asserted by the parties, or that
20
     could have been asserted by the parties in this case are hereby dismissed with prejudice.
21
            All costs are to be borne by the party incurring same.
22
            That title to the Property commonly known as 2315 Little Italy Avenue, North Las
23
     Vegas, NV 89031 shall be quieted in favor of Prairie Flower Holdings, LLC.
24
            Neither Bank of New York Mellon nor Bayview Loan Servicing, LLC have any present
25
     right, title or interest in the Property, and each shall be prohibited from asserting any claim to
26
     the property not hereafter acquired..
27
28

                                             Page 3 of 5 Mendiola
 1          It is the intent of this court that this final judgment disposes of all claims against all
 2   parties in the above-styled and -numbered cause and this judgment be, and is, final for all
 3   purposes, including, but not limited to, appeal.
 4   IT IS SO ORDERED.
 5
     Dated this 7th
                ___ day of January, 2019.
 6
                                                   _________________________________________
 7                                                 UNITED STATES DISTRICT COURT JUDGE

 8   Respectfully submitted:

 9   ZIEVE, BRODNAX & STEELE, LLP

10   /s/J. Stephen Dolembo, Esq. ______________
     J. Stephen Dolembo, Esq.
11
     Nevada Bar No. 9795
12   9435 W. Russell Rd., Suite 120
     Las Vegas, Nevada 89148
13   sdolembo@zbslaw.com
14   Attorneys for Plaintiff The Bank of New
     York Mellon FKA The Bank of New York,
15   As Trustee for the Certificateholders of
     CWALT Inc., Alternative Loan Trust
16   2005-46CB, Mortgage Pass-Through
17   Certificates, Series 2005-46CB

18
19
20
21
22
23
24
25
26
27
28

                                            Page 4 of 5 Mendiola
     Case 2:17-cv-01989-MMD-GWF Document 62 Filed 01/07/19 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2           Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the
 3    ____7th___ day of January, 2019, a true and correct copy of the STIPULATED JUDGMENT
 4    was transmitted electronically through the Court’s e-filing electronic notice system to the
 5    attorney(s) associated with this case.
 6    Michael N. Beede
      mike@legallv.com
 7    The Law Office of Mike Beede, PLLC
      2470 St. Rose Parkway Ste. 201
 8    Henderson, NV 89074
      Attorney for Defendant, Prairie Flower Holdings, LLC
 9
10
11                                             __/s/ Sara Hunsaker_____________________________
                                               An Employee of ZIEVE, BRODNAX & STEELE, LLP
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   Page 5 of 5
